Per Curiam. The terms of Mr. Randall W. Ishmael, of Jonesboro, Mr. John A. Lewis, of Fort Smith, and Mr. John Stroud, of Texarkana, as members of the Board of Legal Specialization have expired. Mr. Bill Penix, of Jonesboro, is appointed to replace Mr. Ishmael for District 1. Mr. Charles R. Ledbetter, of Fort Smith, is appointed to replace Mr. Lewis for District 3. Mr. Toney D. McMillan, of Arkadelphia, is appointed to replace Mr. Stroud for District 4. The court expresses its gratitude to the outgoing members of the Board for their faithful service. Purtle, J., not participating.